Elliott, J.
One of the points relied on for a reversal of the judgment in this case is that the trial court erred in refusing to permit testimony offered by the appellant to be introduced.
It is answered by the appellee by the assertion that the motion for a new trial specifies, as the erroneous ruling of the *118court, the refusal to admit plans and specifications in evidence, while the bill of exceptions shows that the offer was of parol evidence to prove the contents of the plans and specifications.
Filed Oct. 18, 1887.
The record sustains the appellee as to the fact, and the law is with him. The motion for a new trial must specifically indicate the evidence offered and excluded, and the bill of exceptions must show that the evidence offered was that indicated in the motion. Bruker v. Kelsey, 72 Ind. 51.
There is evidence sustaining the finding upon all material points, and it must remain undisturbed.
Judgment affirmed.